 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    DELBERT BARNETT,                                            Case No.: 1:17-cv-01361-JLT (PC)

12                          Plaintiff,                            ORDER SETTING SETTLEMENT
                                                                  CONFERENCE AND EXTENDING
13             v.                                                 STAY OF ACTION

14    FISHER, Jr.,                                                DATE: September 24, 2019
                                                                  TIME: 9:00 a.m.
15                          Defendant.
                                                                  (Doc. 30)
16

17           The parties responded to this Court’s order referring the case to the post-screening ADR
18   project that they believed a settlement conference would be beneficial in this case. Therefore, this
19   case will set for a settlement conference before the undersigned at the U. S. District Court, 510
20   19th Street, Bakersfield, California 93301, on September 24, 2019, at 9:00 a.m.1 The Court
21   ORDERS:
22           1. This case is set for a settlement conference on September 24, 2019, at 9:00 a.m.,
23                  before Magistrate Judge Jennifer L. Thurston at the U. S. District Court, 510 19th
24                  Street, Bakersfield, California 93301.
25           2. Unless otherwise permitted in advance by the Court, the attorneys who will try the
26                  case shall appear at the settlement conference with the parties and the person or
27        1
            Defendants filed a request to extend the stay of this action by 45 days beyond the date of the settlement
     conference. (Doc. 30.) An additional stay is appropriate, but Defendants do not provide any evidence for seeking an
28   additional 45 days and the Court finds none. Their motion will be granted to the extent that the stay of this action
     will be extended and they shall have 30 days beyond the settlement conference to file a responsive pleading.


                                                              1
 1

 2              persons having full authority to negotiate and settle the case on any reasonable terms

 3              discussed at the conference.

 4          3. Those in attendance must be prepared to discuss the claims, defenses and damages.

 5              The failure of any counsel, party or authorized person subject to this order to appear in

 6              person may result in the imposition of sanctions. In addition, the conference will not

 7              proceed and will be reset to another date.

 8          4. No later than September 1, 2019, Plaintiff SHALL submit to Defendants, by mail, a

 9              written itemization of damages and a meaningful settlement demand, which includes a

10              brief explanation of why such a settlement is appropriate, not to exceed ten pages in

11              length.

12          5. No later than September 8, 2019, Defendants SHALL respond, by telephone or in

13              person, with an acceptance of the offer or with a meaningful counteroffer, which

14              includes a brief explanation of why such a settlement is appropriate. If settlement is

15              achieved, defense counsel is to immediately inform the Courtroom Deputy of

16              Magistrate Judge Thurston.

17          6. If settlement is not achieved informally, Defendants are directed to submit confidential

18              settlement statements no later than September 17, 2019 to the following email

19              address: jltorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement
20              statement to the court at the above address so it arrives no later than September 17,

21              2019. The envelope shall be marked “Confidential Settlement Statement.” Parties

22              shall also file a “Notice of Submission of Confidential Settlement Statement.” (See

23              Local Rule 270(d).)

24          7. The stay of this action is extended and Defendants shall have 30 days beyond the

25              September 24, 2019 settlement conference to file a responsive pleading.

26          Settlement statements should not be filed with the Clerk of the Court or served on any

27   other party. Settlement statements shall be clearly marked “confidential” with the date and time
28   of the settlement conference indicated prominently thereon. The confidential settlement

                                                       2
 1

 2   statement shall be no longer than five pages in length, typed or neatly printed, and include the

 3   following:

 4                a. A brief statement of the facts of the case.

 5                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

 6                   which the claims are founded; a forthright evaluation of the parties’ likelihood of

 7                   prevailing on the claims and defenses; and a description of the major issues in

 8                   dispute.

 9                c. An estimate of the cost and time to be expended for further discovery, pretrial, and

10                   trial.

11                d. The party’s position on settlement, including present demands and offers and a

12                   history of past settlement discussions, offers, and demands.

13                e. A brief statement of each party’s expectations and goals for the settlement

14                   conference, including how much a party is willing to accept and/or willing to pay.

15                f. If the parties intend to discuss the joint settlement of any other actions or claims

16                   not in this suit, give a brief description of each action or claim as set forth above,

17                   including case number(s) is applicable.

18
     IT IS SO ORDERED.
19
20      Dated:      August 19, 2019                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27
28

                                                         3
